DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outlet port 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiesenberg (US20050064353).
Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (US20080131334).
Rejection in view of Weisenberg
Claim 1: Weisenberg teaches a wet abatement system for detoxifying treatment gas by bringing the treatment gas into contact with liquid (abstract teaches apparatus for thermal treatment of process exhaust gas containing pollutants and the use of a washing liquid that removes particles on an inner wall of the chamber), the wet abatement system comprising: 

 	a liquid film forming device provided between the inlet port and the outlet port and configured to form a liquid film on an inner wall surface of the inlet casing (Figure 2 and [0064]-[0065] teaches the annular channel 2’ is fed washing liquid, and the washing liquid runs down over the overflow edge 2”, which forms a continuous film 11 over the entire inner lateral surface of the combustion chamber 1.); 
 	and a heater configured to heat the inlet casing and embedded in an interior of a wall portion of the inlet casing (Figures 1 and 3 show a burner 4 that is going through a wall portion 3 of the device. Since the burner emits flame as shown in the drawings, it is considered to be the heater.), 
 	the wall portion constituting a portion situated above the liquid film forming device (The burner 4 is situated in cover 3, which is above the liquid film device 2).  
Claim 3: Weisenberg teaches the heater is positioned on an inner circumferential side of at least part of the liquid film forming device (Figures 
Claim 4: Weisenberg teaches the liquid film forming device has an annular liquid reservoir lying adjacent to an inner wall surface of the inlet casing (Figure 2 shows the reservoir being channel 2’ that is next to the inner wall surface of the device 1).    
Claim 5: Weisenberg teaches a purge gas supply device configured to blow purge gas towards an upper end portion of the liquid film and a circumference of the upper end portion (Figure 2 shows a feed 7 for purge gas. The purge gas can be seen by the arrow going towards an upper end portion of the liquid film as it is already in the upper end portion by being directly under the top wall 3. Since the liquid film is circumferential, the purge gas enters at 7 then flows inward which means it is going towards the upper end of the liquid film on the other side.).  
Claim 6: Weisenberg teaches the heater is positioned on an inner circumferential side of the purge gas supply device (Figures 1 and 3 show that the heater 4 is inside the circumferential side of the liquid film device 2. Since figure 2 shows the purge gas supply is around where the liquid film device 2 is, the heater 4 would also be inside the circumferential side of the purge gas supply.).  

Rejection in view of Kawamura
Claim 1: Kawamura teaches a wet abatement system for detoxifying treatment gas by bringing the treatment gas into contact with liquid (abstract teaches apparatus for combustion type gas treatment to treat a harmful exhaust gas and using a washing section to form a water film), the wet abatement system comprising: 
 	an inlet casing (figure 1 including treatment section 11 and cylindrical body 18) having an inlet port from which the treatment gas is let in and an outlet port provided below the inlet port and through which the treatment gas flows (Figure 1 shows 13 supplying exhaust gas which is the inlet port and the outlet port located under the inlet port as in figure 1 shows the cylindrical body 18 extends downard.); 
 	a liquid film forming device provided between the inlet port and the outlet port and configured to form a liquid film on an inner wall surface of the inlet casing (Figure 1 and [0039] teaches the water flow flange 20 is provided so water flows along an inner surface of the body 18 forming a water film A on an inner surface.); 
 	and a heater configured to heat the inlet casing and embedded in an interior of a wall portion of the inlet casing (Figure 1 shows the combustion 
Claim 3: Kawamura teaches the heater is positioned on an inner circumferential side of at least part of the liquid film forming device (Figure 1 shows the heater 15 is on an inner circumferential side of 20.).
Claim 4: Kawamura teaches the liquid film forming device has an annular liquid reservoir lying adjacent to an inner wall surface of the inlet casing (Figure 2 shows water reservoir 24).    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 7, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Okuda (US20030164560).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Okuda further in view of Miyazaki (US20140366958).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Okuda in view of Miyazaki further in view of Panzica (US3748835).
Rejection in view of Kawamura and Okuda
Claim 7: Kawamura teaches in figure 11 a liquid tank casing connected to the outlet port of the inlet casing (circulation tank 25 having liquid within and is connected to the bottom of cylindrical body 18 by 22) and having a liquid tank where to reserve liquid supplied by the liquid film forming device ([0056] teaches that water is supplied as W1 into the water flow flange 20 and after it is finished returns to the circulation tank 25. Figure 11 shows the water in the circulation tank 25 takes a path from 25 to 
Kawamura does not explicitly teach a fan scrubber provided inside the treatment casing. Kawamura teaches in [0054] that the washing section 31 is meant to wash the exhaust gas with water to capture and remove by products including dust and oxidizing gas.
Okuda teaches in figures 1 and 16 an analogous device and a conventional device. Okuda teaches a similar combustion section 61 in [0006]-[0007] that uses a heater 65 and water wash 64 to first treat then gas, then sends the gas into a scrubbing section 1 in order to remove dust (abstract). Okuda teaches in [0005]-[0007] the use of an impeller scrubber in order to contact the gas with cleaning liquid, which is primarily water, in order to remove dust as being a known exhaust gas treatment system.
It would have been obvious to one of ordinary skill in the art to use a conventional device such as a fan scrubber (scrubber with impellers as taught by Okura) as the washing section 31 of Kawamura because the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the impeller 
Claim 8: Kawamura teaches the liquid tank comprises a weir configured to allow overflowing liquid to flow to a downstream side (see weir 26 in figure 11), and wherein the outlet port of the inlet casing is positioned below an upper end of the weir (figure 11 shows that the outlet is sent towards 30, which is below the upper end of 26).  
Claim 12: Kawamura teaches a pump configured to send liquid reserved in the liquid tank to the liquid film forming device (figure 11 shows pump 30 sending the liquid from the circulation tank 25 to W1, which is the film forming device 20).  
Claim 13: Kawamura teaches a nozzle configured to jet liquid against treatment gas passing through the liquid tank casing, wherein the pump supplies liquid to the nozzle (Figure 11 teaches there is a water spraying mechanism 28 that shoots water towards the gas passing through the liquid tank casing 27. This water spraying mechanism 28 is considered to be the nozzle. The pump 30 is shown sending water to heat exchanger 40, which then leads into 28.).

Rejection in view of Kawamura and Okuda and Miyazaki
Claim 9: Kawamura and Okuda do not explicitly state an eductor provided inside the liquid tank and configured to stir liquid reserved in the liquid tank.  
Miyazaki teaches in the abstract an analogous device using a circulating water tank for an exhaust gas in order to remove powder (this would be analogous to dust). Miyazaki teaches the use of eductors 3 in [0010]-[0011] that the eductors are used by ejecting water from their discharge port in order to remove the powder at the bottom of the water tank and let it flow out of the system with drainage water (this meets the limitation of stirring the water as it is ejecting water into the circulating tank strong enough to break up powder at the bottom).
It would have been obvious to one of ordinary skill to use an eductor as taught by Miyazaki in the device Kawamura and Okuda as Miyazaki teaches the benefit of being able to remove powder (dust or other pollutants) from the used water. 
Claim 11
Kawamura and Okuda do not explicitly state an outlet port eductor configured to jet liquid from the liquid outlet port towards an interior of the liquid tank is provided in the liquid tank.   
Miyazaki teaches in the abstract an analogous device using a circulating water tank for an exhaust gas in order to remove powder (this would be analogous to dust). Miyazaki teaches the use of eductors 3 in [0010]-[0011] that the eductors are used by ejecting water from their discharge port in order to remove the powder at the bottom of the water tank and let it flow out of the system with drainage water.
It would have been obvious to one of ordinary skill to use an eductor as taught by Miyazaki in the device Kawamura and Okuda as Miyazaki teaches the benefit of being able to remove powder (dust or other pollutants) from the used water. 
In regards to the location of the eductor, since the eductor is used to be able to destroy the cluttered powder and allow it to float to the top (Miyazaki [0010]-[0011]), it would be obvious to have it at an optimal place, such as the bottom outlet port in order to prevent the powder from being discharged back into the wash since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Rejection in view of Kawamura and Okuda and Miyazaki and Panzica
Claim 10: Kawamura teaches wherein the liquid tank comprises: a weir configured to allow overflowing liquid to flow to a downstream side (see weir 26 in figure 11 of Kawamura).
Kawamura and Okuda do not explicitly state an eductor provided inside the liquid tank and configured to stir liquid reserved in the liquid tank;
 	a filter provided at the downstream side of the weir, wherein the eductor comprises:  	a first eductor provided in a first liquid tank defined further upstream than the weir in the liquid tank; a second eductor provided in a second liquid tank defined between the weir and the filter; and a third eductor provided in a third liquid tank defined further downstream than the filter, and wherein the first eductor, the second eductor and the third eductor jet liquid downwards. 
With regards to the filter, Panzica teaches a gas washing apparatus 10 and a recirculation of the wash liquid from the reservoir 15 to a washing zone 11 having a filter to remove particulate material that would injure the recirculating pump or other apparatus that can come into contact with it (abstract and column 1 lines 41-62).
It would have been obvious to one of ordinary skill in the art to use a filter at a desired location of Kawamura’s recirculation tank, such as downstream of the weir, in order to prevent particles/pollutants from entering the pump or other areas of the recirculation liquid as taught by Panzica.
Miyazaki teaches in the abstract an analogous device using a circulating water tank for an exhaust gas in order to remove powder (this would be analogous to dust). Miyazaki teaches the use of eductors 3 in [0010]-[0011] that the eductors are used by ejecting water from their discharge port in order to remove the powder at the bottom of the water tank and let it flow out of the system with drainage water (this meets the limitation of stirring the water as it is ejecting water into the circulating tank strong enough to break up powder at the bottom). It can be seen that these are pointing downward.
It would have been obvious to one of ordinary skill to use an eductor as taught by Miyazaki in the device Kawamura, Okuda, and Panzica as Miyazaki teaches the benefit of being able to remove powder (dust or other pollutants) from the used water. 
In regards to the location of the eductor, since the eductor is used to be able to destroy the cluttered powder and allow it to float to the top In re Japikse, 86 USPQ 70.
It would have been obvious to one of ordinary skill to have a third eductor to cover more area of the recirculation tank since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record do not teach having a vertical hole formed in the wall portion and the heater is a cartridge heater that is inserted into the hole. The prior arts teach burners and flames which would not be the same as a cartridge heater.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20150367284, 20150000870, 20170072437, 20100116140, 6638343.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        03/04/2022